Citation Nr: 0710581	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an L3-4 hemilaminectomy and diskectomy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for low back 
disability and assigned a 10 percent evaluation, effective 
March 24, 2004.


FINDING OF FACT

The veteran's residuals of an L3-4 hemilaminectomy and 
diskectomy have been manifested by complaints of pain, 
productive of limitation of motion, with no objective 
neurologic deficit.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of an L3-4 hemilaminectomy and 
diskectomy at L1 with deformity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.951, 4.14, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5237, 
5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the April 2005 rating decision 
granted the veteran's claim of entitlement to service 
connection for a low back disability, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the April 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the August 2005 
Statement of the Case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for spinal disabilities, and 
included a description of the rating formulas under those 
diagnostic codes.  Thus, the appellant has been informed of 
what was needed to achieve higher schedular ratings.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher evaluations 
for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains a 
report of VA examination, private treatment records, and 
statements from private examiners.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim. 

The Board notes that the veteran has contended that his 
February 2005 VA fee-basis examination was not sufficient.  
However, the Board, after a review of the veteran's claims 
file, finds that the objective, clinical findings contained 
in the record, are sufficient to evaluate the veteran's 
disability.  Accordingly, the Board finds that a new 
examination is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected low back 
disability.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from March 24, 2004

The RO has evaluated the veteran's service-connected low back 
disability under 38 C.F.R. § 4.71, Diagnostic Code 5237 
(pertaining to lumbosacral or cervical strain) (2006).  

Under the General Rating Formula for spinal disabilities, a 
20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome 
(2006).

However, in this case, the competent clinical evidence of 
record is against an evaluation in excess of 10 percent for 
the orthopedic manifestations of the disability at issue 
based on the general rating formula for disease or injury of 
the spine.  In this regard, on VA fee-basis examination in 
February 2005, the examiner reported that examination of the 
veteran's posture was within normal limits, but that he had a 
slight limp that caused an abnormal gait.  The examiner 
further reported that an examination of the veteran's 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  He also indicated that muscle spasm was absent, 
and that there was no tenderness, and no ankylosis of the 
spine.  He further reported that range of motion testing of 
the thoracolumbar spine was as follows: flexion--90 degrees, 
with pain at 90 degrees, extension - 30 degrees with pain at 
30 degrees, bilateral lateral flexion-30 degrees, 
respectively, bilateral rotation--30 degrees.  The examiner 
reported that the range of motion of the veteran's spine was 
additionally limited by pain and fatigue after repetitive 
use, but was not additionally limited by weakness, lack of 
endurance and incoordination following repetitive use.

Based on these clinical findings, the Board finds that the 
veteran's combined range of motion of the thoracolumbar spine 
of 240 degrees and forward flexion of 30 degrees, exceeds the 
criteria for the assignment of a 20 percent evaluation of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  The Board notes that a 20 percent evaluation is 
also available if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  However, although the examiner reported that the 
veteran had an abnormal gait because he had a slight limp, 
there is no evidence that such abnormal gait resulted from 
severe muscle spasm or guarding.  Indeed, the February 2005 
examiner reported that the veteran did not experience any 
muscle spasm and he did not indicate that the veteran 
experienced any guarding.  As such, the criteria for a 20 
percent evaluation under the General Rating Formula for 
spinal disabilities have not been satisfied.  

However, as explained before, the musculoskeletal nature of 
the disability requires consideration of additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the February 2005 examination reveals that the veteran 
experienced functional loss due to pain and fatigue.  
However, even with consideration under the criteria set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 
202 (1995), the Board finds that there has been no 
demonstration, by competent clinical evidence, of additional 
functional impairment comparable to forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Therefore, 
based on the analysis of those criteria set forth above, the 
veteran remains entitled to no more than a 10 percent 
evaluation for his service-connected residuals of an L3-4 
hemilaminectomy and diskectomy.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  However, there is no objective evidence of record 
that the veteran experiences incapacitating episodes.  
Indeed, on examination in February 2005, the veteran reported 
that his back condition did not cause incapacitation.  
Moreover, the February 2005 examiner reported that the 
veteran did not display any signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
As such, a higher evaluation is not warranted under 
Diagnostic Code 5243 when evaluated based on incapacitating 
episodes.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated (or continue to be rated) 
separately under an appropriate Diagnostic Code.  However, in 
this case, the record does not demonstrate that the veteran 
has been previously assigned a separate evaluation for any 
neurologic deficit.  Additionally, the Board finds that the 
record does not currently demonstrate any objective 
neurological abnormalities.  In this regard, the Board 
acknowledges that in an April 2005 letter, Dr. K. F. S. 
stated that the veteran experienced increasing lumbar pain 
along with radicular symptoms in the hips and legs.  However, 
the examiner did not provide any objective clinical findings 
to substantiate his statement.  However, on the other hand, 
on examination in February 2005, the examiner reported that 
the veteran had bilateral negative straight leg raising and 
there were no signs of chronic and permanent nerve root 
involvement.  Further, on  neurological examination, the 
examiner reported that the veteran's motor and sensory 
function were within normal limits and his bilateral lower 
extremities revealed knee and ankle jerks that were 2+.  
Therefore, because the objective clinical evidence of record 
does not reflect that the veteran has objective compensable 
neurologic impairment or abnormalities, the Board concludes 
that the veteran is not entitled to a separate evaluation 
based on neurological manifestations of his service-connected 
low back disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2006).

In conclusion, for all of the foregoing reasons, the Board 
finds that the 10 percent evaluation in effect for the 
veteran's residuals of an L3-4 hemilaminectomy and diskectomy 
is appropriate and a higher evaluation is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an L3-4 hemilaminectomy and diskectomy is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


